DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
	Receipt of Applicant’s remarks and amended claims filed on January 25, 2021 is acknowledged. Claims 1, 7-10 and 17 are pending in this application.  Claims 1 and 17 have been amended. Claims 2-6, 11-16, and 18-25 have been cancelled. All pending claims are under examination in this application. 

 Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on January 25, 2021 is acknowledged. A signed copy is attached to this office action. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1, 7-10, 14, and 17 under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 6,010,492) has been withdrawn in view of Applicants amendment to the claims to recite the therapeutic agent is a mixture of dinotefuran, permethrin and pyriproxyfen. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 6,010,492), as evidenced by PubChem compound summary for Permethrin, accessed on June 13, 2019 in view of Cottrell et al. (US 7,345,092). 
Jacobsen discloses an apparatus for automatic administration and dosing of one or more drugs comprising a micro delivery device which may be implanted or otherwise administered to an animal (abstract). 
The apparatus provides dosing of animals in a pulsatile fashion with any desired combination of individual dose amounts and timing sequences (column 2, lines 36-39). Timing of doses include hourly, daily, weekly, or monthly (column 2, lines 58-59), which meets the limitation of daily administration of the maintenance doses. 

Dosing patterns can continue for predetermined periods of time, for example 6 months. The actual time during which the electromechanical micro delivery system will typically be used depends on the parasite infestation patterns (column 10, lines 14-16). 
One embodiment of Jacobsen includes introducing the initial dose of a drug and allowing the drug to diminish, for example, in a first-order kinetic decline. Before the drug is allowed to pass below the efficacy threshold which has been established, the electromechanical micro delivery system releases a second dose of the drug to maintain the amount of the drug in the patient above the efficacy threshold for the drug (column 4, lines 37-44).
Applicant has defined therapeutic agent to  be any substance or mixture which makes it possible to block, prevent, eliminate, or decrease the number of ectoparasites or of endoparasites on animals, and/or to prevent an infestation of ectoparasites and/or of endoparasites on non-human mammals (see instant specification page 9, 2nd paragraph). 
Specifically, Jacobsen’s Example 2 discloses the dose of the ectoparasiticide agent to be delivered per day are determined by the size of the animal and the susceptibility of the parasites in question. The maintenance dose is selected to provide high level parasite control with a minimum amount of parasiticide. On a previously untreated animal, it is 
Example 2 discloses the administration of permethrin. It is noted that permethrin is a pyrethroid insecticide, as evidenced by PubChem compound summary for permethrin, accessed on June 13, 2019. 
Regarding claim 7, dosing patterns can continue for predetermined periods of time, for example 6 months (column 10, lines 14-16).  Example 2 additionally discloses treatment for 12 months. 
Regarding claim 8, Examples 2 and 3 disclose the permethrin (ectoparasiticide) can formulated as a solution in methyl carbitol or other solvent.  Methyl carbitol or other solvent is an acceptable carrier or excipient for topical administration to the fur and skin of dogs and cats.   
Regarding claim 9, the device is programmable to effectuate the release of the drugs at a desired time to maintain efficacious levels of the drug while minimizing the 
Regarding claim 10, the device may be attached to a collar, ear tag, or similar device to provide topical treatment (column 9, lines 62-64). 
Regarding claim 17, Jacobsen discloses an apparatus or a device in which the total dose delivered per unit of time determined by the number of pulses released by the apparatus (column 2, lines 57-60).  
Jacobsen does not disclose the parasitic comprises a mixture of dinotefuran, permethrin, and pyriproxyfen. 
Cottrell discloses topical insecticide preparations which are safe to use and avoid many common deleterious side effects. The topical insecticide contains a combination of a first pyrethroid effective for killing fleas, a second pyrethroid insecticide effective for killing ticks, and an insect growth regulator (abstract). 
Preferred embodiments include permethrin (first pyrethroid), dinotefuran (second pyrethroid), and pyriproxyfen (insect growth regulator) (column 7, lines 27-42). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used the combination disclosed by Cottrell in the method of Jacobsen in order to provide enhanced insecticidal activity against fleas and ticks (abstract). 
Based on the teachings of Jacobsen, the skilled artisan would immediately recognize the advantage of administering a loading dose, or initial dose, followed by the subsequent administration of maintenance doses for the treatment of parasitic infections, as demonstrated in the examples in order to deliver the lowest possible effective dose of the therapeutic agent while maintaining efficacy. Those skilled in the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use the device of Jacobsen and follow his guidance for the programming of the controlled release apparatus in order to provide therapeutic and effective control of parasites on the animals with the added benefits of decreasing host toxicity from the administration of large amounts of drugs. 

Response to Arguments
Applicant’s arguments, with respect to the rejection over Jacobsen et al. (US 6,010,492) have been fully considered and are persuasive.  The rejection has been withdrawn, see above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615